Citation Nr: 0809836	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-34 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to a compensable initial rating for residuals 
of prostate cancer for the period from April 7, 2004, to 
October 4, 2005.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of prostate cancer for the period from October 
5, 2005, forward.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

This case was the subject of a September 2006 hearing before 
the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the September 2006 Board hearing, the veteran identified 
ongoing treatment with a private urologist, including a 
diagnostic procedure performed about two weeks to one month 
prior to the Board hearing, and a recent change in 
medications with his treating urologist.  The veteran 
indicated that these matters would be reflected in the 
private medical records of treatment.  (See September 2006 
Board hearing transcript (Tr.) at pages 12 to 14.)  He also 
identified ongoing treatment with his primary care physician 
at a local Air Force base.  (Tr. at 14.)  The record contains 
what appear to be incomplete records, received from the 
veteran, pertaining to treatment from these care providers 
during the years 2004 and 2005, and no treatment records from 
the year 2006 forward.  Updated records of treatment, as 
identified at the Board hearing, would be helpful in 
adjudication of his claim for a higher disability rating.  38 
U.S.C.A. § 5103A(b)-(c).

Additionally, the most recent VA examination of the service-
connected disability at issue in this case was conducted in 
October 2005.  At his Board hearing, the veteran described a 
worsening of his symptoms since that time.  (Tr. at 8.)  
Accordingly, a new VA examination would be helpful in 
adjudication of his claim.  See VAOPGCPREC 11-95.  
 
Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for residuals of prostate 
cancer since April 2004.  After any 
required releases for medical information 
are requested and obtained from the 
veteran, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained.

The records sought should include all 
relevant records of treatment at Valley 
Urologic Associates, and the 56th Medical 
Group at Luke Air Force Base, for the 
period from April 2004 forward that have 
not been previously obtained and associated 
with the claims files.  

2.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination with 
an appropriate specialist for the purpose of 
determining the current severity of his 
service-connected residuals of prostate 
cancer.

The RO should send the claims files to the 
examiner for review, and the clinician 
should indicate that the claims files were 
reviewed.
 
For the veteran's residuals of prostate 
cancer, the examiner should include a 
description of the nature and extent of the 
veteran's present disability, and make 
findings as to whether the veteran is using 
an appliance or absorbent materials for 
urine leakage.  If he is wearing absorbent 
materials, the examiner should provide a 
finding as to how many times per day they 
must be changed.  He should also provide 
findings as to frequency of daytime voiding 
and frequency of night-time voiding, and, 
if present, the nature and extent of any 
obstructive symptomatology or recurrent 
urinary tract infection. 

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

